IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-50447                                 FILED
                                  Summary Calendar                          March 10, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
SEALED APPELLEE,

                                                 Plaintiff-Appellee

v.

SEALED APPELLANT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:11-CR-735


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant (Appellant) appeals the district court’s denial of his
18 U.S.C. § 3582(c)(2) motion in which he sought a reduction of his 112-month
sentence for conspiracy to distribute a controlled substance based on
Amendment 782 to the Sentencing Guidelines. We review the denial of a
motion for sentence reduction under § 3582(c)(2) for an abuse of discretion.
United States v. Evans, 587 F.3d 669, 672 (5th Cir. 2009).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                No. 15-50447

      Appellant argues that the district court gave excessive weight to his
criminal history and failed to consider the need to avoid unwarranted
sentencing disparities. The record shows that the district court gave due
consideration to the § 3582(c)(2) motion as a whole and considered both the 18
U.S.C. § 3553(a) factors, including the continuous nature of Appellant’s
criminal history and the danger that a reduced sentence would pose to the
community. See U.S.S.G. § 1B1.10, comment. (n.1(B)). The court was under
no obligation to reduce his sentence, and Appellant has not demonstrated that
the court abused its discretion. See Evans, 587 F.3d at 672-73 & n.11; see also
United States v. Duhon, 541 F.3d 391, 397 (5th Cir. 2008).
      Accordingly, the order of the district court is AFFIRMED.




                                      2